Order reversed, with $10 costs and disbursements to the defendants-appellants-respondents, and motion granted, with $10 costs with leave to serve an amended complaint within ten days after service of a copy of the order with notice of entry thereof, upon payment of costs of the motion and of this appeal. Memorandum: We interpret the order of the Special Term as inferentially denying defendants’ motion under rule 106 of the Rules of Civil Practice to dismiss the second cause of action. As so interpreted- we feel that the order appealed from should be reversed and the cause of action dismissed. (Civ. Prac. Act, § 241.) “ General allegations of wrongdoing based upon undisclosed facts do not state a cause of action.” (Gerdes v. Reynolds, 281 N. Y. 180, 183-184.) All concur. (Cross appeals from an order denying in part and granting in part defendants’ motion to strike out the second cause of action under rule 106 of the Rules of Civil Practice.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.